PER CURIAM.
Pinellas County challenges the trial court’s denial of its motion to dissolve a temporary injunction which prevents the County from issuing building permits, certificates of occupancy or similar permits for a proposed residential project located across Park Street from appellees (Homeowners’ Association). We reverse and remand with directions to grant the County’s motion to dissolve the injunction.
Although we do not find merit at this stage of these proceedings in the County’s arguments disputing the Homeowners’ Association standing to challenge the County’s action in approving a site plan for the proposed project or whether the injunction must be dissolved for failure to join indis-pensible parties, we do agree that the injunction was erroneously entered. The complaint upon which the injunction was issued contains nothing more than conclu-sory allegations that the County’s action in approving the site plan was illegal. Neither the complaint nor its attachments support a substantial likelihood of success on the merits. Further, there has been no showing of immediate harm in that there has been no action taken on the proposed project since the approval of the site plan.
Accordingly, we reverse the trial court’s denial of the County’s motion to dissolve the temporary injunction. Our resolution of this matter is, of course, without prejudice to the assertion of any claims which may arise as the litigation develops. Because of this disposition, we need not address the issue whether the bond amount was adequate.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.